


Exhibit 10.18

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”), dated as of January 28, 2013, is
by and between IDQ Operating, Inc., a Delaware corporation (the “Company”), and
Las Colinas Investments, LLC (the “Consultant”). Each of the Company and
Consultant are sometimes hereinafter referred to as a “Party” or together as the
“Parties”.

 

WHEREAS, the parties hereto desire to enter into this Agreement whereby the
Company shall retain the Consultant and the Consultant shall provide to the
Company certain services relating to the Company’s business under the terms
hereof.

 

NOW, THEREFORE, for and in consideration of the covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, intending to be legally bound
hereby, the parties hereto mutually agree as follows:

 

1.                                      Term. Subject to the provisions
hereinafter set forth, the term of this Agreement shall commence as of
January 1, 2013 and shall continue until the date on which this Agreement is
terminated pursuant to Section 4(a) hereof (the “Term”).

 

2.                                      Services. During the Term, the
Consultant shall be reasonably available as needed to consult with, and provide
financial advice to, management of the Company on matters involving and relating
to the Company’s corporate, financial and management structure and operation,
subject to the limits of the Consultant’s experience and expertise. The
Consultant shall report directly to, and be subject to the direction and
authority of, the Company’s Board of Directors (the “Board”). In particular, the
Consultant shall review, and respond to Board requests concerning, the following
matters (the “Services”):

 

(i)                                     oversee and supervise the operations of
the Company and its subsidiaries in accordance with policies established by the
Board and usual and customary standards of efficient operation and maintenance;

 

(ii)                                  assist in the preparation of operating
budgets and business plans;

 

(iii)                              advise and assist the Company and its
subsidiaries in formulating long-term business strategies; and

 

(iv)                               respond to Board requests concerning, and
perform any other advisory services reasonably requested by the Board from time
to time and to which Consultant agrees.

 

3.                                      Consulting Fee and Additional Consulting
Fees.

 

(a)                                 During the Term, the Company shall pay the
Consultant an aggregate consulting fee equal to $125,280 per annum, payable in
arrears in equal monthly installments (the “Consulting Fee”).

 

--------------------------------------------------------------------------------


 

(b)                                 Reference is hereby made to that certain
Waiver regarding Management Agreement, dated as of the date hereof (the
“Kinderhook Waiver”), by Kinderhook Industries III, L.P. (“KI”) in favor of IDQ
Holdings, Inc. (“IDQ Holdings”). To the extent that at any time during the Term,
there is an Additional 7.2% Waived Amount (as such term is defined in the
Kinderhook Waiver), the Company shall pay the Consultant as an additional
consulting fee, an amount equal to such Additional 7.2% Waived Amount (an
“Additional Consulting Fee”), which Additional Consulting Fee shall be paid by
the Company to Consultant by no later than five business days after the date on
which such Additional 7.2% Waived Amount would have been payable to KI but for
the waiver by KI of such Additional 7.2% Waived Amount pursuant to the
Kinderhook Waiver.

 

4.                                      Termination.

 

(a)                                 This Agreement shall terminate upon the
earlier of the following to occur: (i) the date on which Michael Klein ceases to
be an employee of the Company for any reason, which shall result in the
termination of the Term; (ii) the date on which Kinderhook Capital Fund III,
L.P. ceases to, directly or indirectly, own a majority of the issued and
outstanding shares of capital stock of the Company, which shall result in the
termination of the Term or (iii) upon written notice by the Consultant to the
Company, which shall result in the termination of the Term.

 

(b)                                 In the event of termination of this
Agreement pursuant to clauses (i), (ii) or (iii) of Section 4(a) above, the Term
shall terminate, and the Consultant shall be entitled to receive all accrued but
unpaid (as of the effective date of such termination) Consulting Fees and
Additional Consulting Fees. Except as specifically set forth in this
Section 4(b), the Company shall have no liability or obligation hereunder by
reason of, or subsequent to, such termination.

 

5.                                      Liability. Consultant shall not be
liable to the Company or its direct and indirect subsidiaries or affiliates for
any loss, liability, damage or expense arising out of or in connection with the
performance of the Services, unless such loss, liability, damage or expense
shall be proven to result directly and primarily from the gross negligence or
willful misconduct of Consultant.

 

6.                                      Indemnification. The Company shall
indemnify and hold harmless Consultant and its affiliates (each being an
“Indemnified Party”) from and against any and all losses, claims, damages,
expenses, and liabilities to which any such Indemnified Party may become subject
under any applicable federal or state law, or any claim made by any third party
or otherwise, relating to or arising out of this Agreement or the engagement of
Consultant pursuant to this Agreement, or the performance by Consultant or such
Indemnified Party of the Services, and the Company shall pay or reimburse each
Indemnified Party for all costs and expenses (including reasonable attorneys’
fees and expenses) as such costs and expenses are incurred in connection with
the investigation of, preparation for or defense of any pending or threatened
claim, or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto. The Company shall not be liable under the
foregoing indemnification provision to the extent that any loss, claim, damage,
liability, cost or expense is determined by a court of competent jurisdiction in
a final judgment from which no further appeal may be taken, to have resulted
solely from the gross negligence or willful misconduct of Consultant or any
affiliate of Consultant. The reimbursement and indemnity obligations of the
Company under this

 

2

--------------------------------------------------------------------------------


 

Section 6 shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any affiliate of
Consultant, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of Consultant and any
such affiliate. The foregoing provisions shall survive the termination of this
Agreement.

 

7.                                      Miscellaneous.

 

(a)                                 Entire Agreement; Amendments. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Consultant and the
Company.

 

(b)                                 Severability. If any provision of this
Agreement is or becomes illegal, invalid or unenforceable under any law or
regulation of any jurisdiction, it shall, as to such jurisdiction, be deemed
modified to the least degree necessary to conform to the requirements of such
law or regulation, or if for any reason it is not deemed so modified, it shall
be illegal, invalid or unenforceable only to the extent set forth in the law or
regulation without affecting the legality, validity or enforceability of such
provision in any other jurisdiction or the remaining provisions of this
Agreement.

 

(c)                                  Waiver. The waiver of a breach of any term
of this Agreement by either party hereto shall not operate or be construed as a
waiver by such party of the breach of any other term of this Agreement or as a
waiver of a subsequent breach of the same term of this Agreement.

 

(d)                                 Assignment. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned, in whole or
in part, by operation of law or otherwise by the Consultant without the prior
written consent of the Company; provided, that the Consultant shall be
permitted, upon thirty (30) days’ prior written notice, to assign, in whole or
in part, the rights, interests or obligations hereunder to any entity controlled
by, or under common control with, Michael Klein, subject to the prior written
consent of the Company, such consent not to be unreasonably withheld. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by, the parties hereto and their respective
successors and assigns.

 

(e)                                  Binding Effect. This Agreement shall be
binding on the parties hereto and on their respective heirs, administrators,
executors, successors, and permitted assigns.

 

(f)                                   Governing Law; Jurisdiction. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the conflict of laws provisions.
Each party consents to the in personam jurisdiction of the courts of the State
of New York and the United States District Court for the Southern District of
New York in connection with any claim or dispute arising under or in connection
with this Agreement.

 

(g)                                  Relationship of the Parties. The parties
specifically acknowledge that the Consultant is an independent contractor to the
Company, and that the Consultant shall in no way

 

3

--------------------------------------------------------------------------------


 

be construed to be an agent of the Company. Notwithstanding anything to the
contrary that may be contained in this Agreement, the Consultant shall not have
the power or authority hereunder to obligate, bind or commit the Company or any
of its subsidiaries in any respect without a power of attorney, delegation or
other written authorization from the Company.

 

(h)                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall constitute an original, but all
of which together shall constitute but a single document.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
date first above written.

 

 

IDQ OPERATING, INC.

 

 

 

 

 

By:

/s/ Gerard Rooney

 

 

Name:

Gerard Rooney

 

 

Title:

CFO

 

 

 

 

 

LAS COLINAS INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Michael Klein

 

 

Name:

Michael Klein

 

 

Title:

Sole Member

 

--------------------------------------------------------------------------------
